Citation Nr: 1235406	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  11-18 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for a chronic pulmonary disorder, to include asbestosis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served in the Merchant Marine from August 1945 to May 1947 and on active duty in the Army from February 1955 to February 1957.  

This appeal to the Board of Veterans' Appeals (Board) arises from September 2010 rating decision in which the RO denied the Veteran's claim for entitlement to service connection for asbestosis and reopened the Veteran's claim for entitlement to service connection for bilateral hearing loss but denied the claim on the merits.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

As a final preliminary matter the Board notes that the Veteran's claim for asbestosis has been rechracterized as a claim for entitlement to service connection for a chronic pulmonary disorder, to include asbestosis.  Because the Veteran has been variously diagnosed as it pertains to his pulmonary function, the Board has recharacterized the issue to include all potential claims.   

The issues of entitlement to service connection for bilateral hearing loss and entitlement to service connection for a chronic pulmonary disorder, to include asbestosis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.






FINDINGS OF FACT

1.  By way of a May 2008 rating decision, the RO denied the Veteran's claim for service connection for a hearing loss disability finding that the Veteran's hearing loss was not incurred in or aggravated by military service.  The Veteran was notified of the decision but did not appeal.

2.  Evidence submitted since the May 2008 rating decision includes a lay statement from the Veteran linking his hearing loss to his participation on the rifle team.  This evidence is not cumulative or redundant, relates to an unestablished fact (nexus to military service) necessary to substantiate the claim, and it raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 2008 rating decision, denying service connection for bilateral hearing loss, is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.204, 20.302, 20.1103 (2011).

2.  As evidence received since the May 2008 rating decision is new and material, the criteria for reopening the claim for service connection for hearing loss are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Given the favorable disposition of single matter decided herein (the Veteran's petition to reopen a claim for entitlement to service connection for a hearing loss disability), the Board finds that that even if there was a lapse in the duties to notify or assist, such lapse was not prejudicial.  

II.  Legal Criteria

The Board, in the first instance, must rule on the matter of reopening a claim.  The Board has a jurisdictional responsibility to consider whether it is proper for a claim to be reopened because reopening is jurisdictional.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In general, rating decisions that are not timely appealed are final and binding based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.1103.  A claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108 (West 2002), which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

Here, the Veteran's petition to reopen his hearing loss claim was received in February 2010.  Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decisionmakers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial was in May 2008.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed. Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

III.  Analysis

By way of a May 2008 decision, the RO denied entitlement to service connection for bilateral hearing loss, finding essentially that there was a casual relationship between the Veteran's current hearing loss and his military service.  

The evidence of record at that time consisted of service treatment records and VA outpatient treatment records.  The Veteran's complete service treatment records were not available for review; however, the service treatment records that were available for review did not show any complaints of or treatment related to hearing loss.  VA outpatient treatment records showed that the Veteran complained of decreased hearing bilaterally.  

The evidence added to the record since the May 2008 rating decision consists of a July 2010 VA examination report, written statements from the Veteran, and additional VA outpatient treatment records.  

The July 2010 VA examination report showed that the Veteran was diagnosed with moderately severe sensorineural hearing loss.  The examiner opined that without any evidence to review other than the audiogram completed at the examination 50+ years after military separation, the examiner could not resolve the issue of medical nexus without resorting to mere speculation.  Most significantly, the Veteran's 2010 written statement indicated that the Veteran spent 8 months on the rifle team during his 2 years active duty in the Army.  The Veteran stated that he shot left handed so the right side got all of the noise and now he has lost all hearing in his right ear.  

The Board finds that the newly received evidence, when considered in conjunction with the previous evidence of record, relates to an unestablished fact-whether the Veteran's current hearing loss disability is related to his military service, which is necessary to substantiate the claim for service connection for a hearing loss disability.  This evidence is not considered cumulative or redundant of the evidence of record at the time of the final May 2008 RO decision, and furnishes a reasonable possibility of substantiating the claim for service connection for a hearing loss disability.  Therefore, the claim for service connection for bilateral hearing loss is reopened.  See 38 C.F.R. § 3.156(a).  


ORDER

New and material evidence having been received, service connection for bilateral hearing loss is reopened, and is granted to this extent only. 


REMAND

The Board has determined that the further development of the Veteran's claim is warranted.  Specifically, the Board has a further duty to assist the Veteran in obtaining outstanding Social Security records and to afford him a VA examination.  

Initially, the Board notes that in cases, such as the Veteran's, where records are lost or presumed lost, a heightened duty is imposed on the Board to consider the applicability of the benefit of the doubt doctrine, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed.  See Russo v. Brown, 9 Vet.App. 46 (1996).

On a January 1993 request pertaining to military records form, the Veteran indicated that he was seeking Social Security benefits.  In addition, in a February 2010 written statement, the Veteran stated that trying to live on Social Security is very hard.  The claims file does not contain any letters of determination or records from the Social Security Administration (SSA).  In light of this, the Board finds that upon remand these records should be attempted to be obtained.  

While Social Security Administration records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Collier v. Derwinski, 1 Vet. App. 412 (1991).  When VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal. Thus, the Board finds that the VA must obtain and associate with the claims file copies of all disability determinations and records underlying any disability determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2011) with respect to requesting records from Federal facilities.

With respect to the Veteran's claim for entitlement to service connection for a chronic pulmonary disorder, to include asbestosis, the Board has determined that the Veteran should be afforded a VA examination.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim. 

An October 2005 private opinion from a pulmonary specialist indicated that upon x-ray irregular interstitial infiltrates were seen in both mid and lower lung zones having a shape and size of S/T and a profusion of 1/1.  The doctor opined that given the Veteran's significant exposure to asbestos in the workplace and given an appropriate latency and given the roentgenographic findings, he felt within a reasonable degree of medial certainty that the Veteran suffered from interstitial fibrosis caused by bilateral pulmonary asbestosis.  He further opined that he felt (to a reasonable degree of medical certainty) that this diagnosis was casually related to the Veteran's workplace exposures to asbestos.  The workplace exposures listed in the report included the Veteran's reported service in the Merchant Marines from 1945-1946.  

In addition, a January 2006 private treatment record shows that the Veteran was diagnosed with minimal obstructive airways disease-emphysematous type.  

Thus, given that the Veteran has been diagnosed with various pulmonary disorders and there is an indication that the Veteran's disorders may be associated with the Veteran's service, and especially given the heightened duty to assist the Veteran in developing his claim, as noted above, the Board finds that a VA examination and opinion is warranted.  

The Board notes that in a February 2010 written statement, the Veteran indicated that he was seeking service connection for asbestosis based on asbestos exposure while serving in the Merchant Marines.  

The Form DD 214 shows that the Veteran served from November 1945 to December 1946.  It further shows that the Veteran had oceangoing service from November 6, 1945, to February 16, 1946, April 22, 1946, to June 27, 1946, and from July 17, 1946, to December 31, 1946.  The remarks section noted the certificate was issued under Public Law 105-368, and administratively established active duty solely for burial and interment benefits.

Under Public Law No. 95-202 § 40, 91 Stat. 1433, 1449-50 (Nov. 23, 1977), service of American Merchant Marines in Oceangoing Service, as well as Civil Service crew members about U.S. Army Transport Service and Naval Transportation Service vessels, during the period from December 7, 1941 to August 15, 1945, is considered "active duty for the purposes of all laws administered by the Secretary of Veterans Affairs".  See 53 Fed. Reg. 2775 (1988); see also 38 C.F.R. § 3.7(x)(15); Pacheco v. West, 12 Vet. App. 36, 37 (1998).  However, as the Veteran was a Merchant Mariner after August 15, 1945, his period of service is not considered active duty under the provisions of Public Law No. 95-202 § 40, 91 Stat. 1433, 1449-50  (Nov. 23, 1977).  While he was in the Merchant Marines subsequent to August 15, 1945, that is not qualifying service as he was not credited with any oceangoing service from December 7, 1941 to August 15, 1945.  

The provisions of the Veterans Programs Enhancement Act of 1998, Pub. L. No. 105-368, provide that Merchant Mariners who served after August 15, 1945, are eligible for certain VA benefits; however, the allowed benefits do not include VA compensation or pension benefits.  See also M21-1MR, Part III, Subpart iii, Chapter 2, Section F, topic 36 (recognizing that Merchant Mariners served under the Army Transportation Service). 

Thus, in rendering a medical opinion as to whether any condition is related to service, the VA examiner is only to consider whether any diagnosed pulmonary disorder, to include asbestosis, is related to his period of active duty military service with the Army (from February 1955 to February 1957) and not his Merchant Marine service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC shall request from Social Security Administration (SSA) copies of any determination(s) and all records underlying any such determination(s) submitted or obtained in support of any claim for disability benefits by the Veteran.  All records/responses received should be associated with the claims file.  If the search for these records is negative, such shall be noted and the Veteran must be informed in writing.

If a response from SSA includes evidence that is pertinent to the Veteran's pending claim for entitlement to service connection for hearing loss, the Veteran should be scheduled for a VA examination in order for the new evidence to be considered and a new medical opinion to be obtained.  

2.  Make arrangements with the appropriate VA medical facility for the Veteran to undergo a VA pulmonary examination to obtain a medical opinion concerning the nature, etiology, and probable time of onset of each pulmonary disorder which he currently has.

The VA examiner should indicate whether it is at least as likely as not that the Veteran now actually has asbestosis.

Also, the VA examiner should indicate whether it is at least as likely as not that any pulmonary disorder currently present is etiologically related to any aspect (including any in-service exposure to asbestos) of the Veteran's military service with the Army from February 1955 to February 1957.  Specific attention should be paid to the Veteran's post service history of possible exposure to asbestos as a drywall finisher for new homes and repair from 1947 to 1981 where he worked as a drywall applicator working with products including Gold Bond, US Gypsum, Texas Drywall, and Kelly Moore, as well as his past history of smoking tobacco products.

If asbestosis or any chronic pulmonary disability is found, an opinion should be rendered as to whether it is at least as likely as not that such disability is related to asbestos exposure during military service IN THE ARMY as opposed to possible post service asbestos exposure.  

For any chronic pulmonary disability that is found (other than asbestosis) the examiner should open whether it is at least as likely as not that such disability is related to the Veteran's military service in the Army.  

In making these determinations, the VA examiner should review and consider the October 2005 statement from Dr. A.J.S. and, if possible, any inconsistencies between the findings, diagnosis or opinion of the VA examiner and Dr. A.J.S. should be explained or reconciled.

The rationale for all opinions expressed should be discussed.  

All necessary testing should be done and the examiner should review the results of any testing prior to completion of the examination report.  If an examination form is used to guide the examination, the submitted examination report should include the questions to which answers are provided.

3.  After completion of the above and any additional notice or development deemed necessary, readjudicate the issues of entitlement to service connection for a hearing loss disability and service connection for a chronic pulmonary disorder to include asbestosis, to specifically include adjudication of whether any diagnosed disorder is related to the Veteran's period of active military duty with the Army (February 1955 to February 1957).  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental SOC and be afforded an opportunity to respond before the case is returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


